Citation Nr: 0926516	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  07-19 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for rheumatic heart 
disease.  

2.  Entitlement to service connection for a heart disorder, 
other than rheumatic heart disease.  

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a left arm and 
shoulder disorder.  

4.  Entitlement to service connection for a left arm and 
shoulder disorder.  

5.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include posttraumatic stress 
disorder and panic disorder.  

6.  Entitlement to service connection for a deviated septum, 
claimed as a broken nose and breathing problems.  

7.  Entitlement to service connection for a disorder of the 
spine.  

8.  Entitlement to service connection for loss of peripheral 
vision in the right eye.  

9.  Entitlement to service connection for residuals of 
fractured ribs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his daughter 


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from July 1950 to July 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, in August 2005 and August 2007.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

Although the Veteran indicated on VA Forms 9 in June 2007 and 
May 2008 that he did not want a hearing before the Board, he 
indicated on a VA Form 9 in November 2007 that he wanted a 
Board hearing at the RO.  In June 2009, the Board wrote him 
in order to clarify his wishes regarding a Board hearing.  He 
responded later in June 2009 that he was unable to attend a 
Board hearing due to medical reasons.  The Board considers 
the Veteran's response as a withdrawal of his hearing 
request.  See 38 C.F.R. § 20.702(e) (2008).  

The Board notes that the rating decision in August 2005 also 
denied an increased rating for the Veteran's service-
connected traumatic encephalopathy, as well as a total 
disability rating based on individual unemployability.  
Although those issues were addressed in the April 2007 
statement of the case, the Veteran did not discuss them in 
his VA Form 9 and attachment, received in June 2007, in which 
he indicated that he was appealing only the issues he 
discussed.  In the attachment, he discussed in detail a truck 
accident during service in which he sustained multiple 
injuries, as well as his medical treatment through the years 
since service.  In that regard, he indicated that he was 
treated for headaches in the 1950's and 1960's - which were 
originally considered as a manifestation of his service-
connected traumatic encephalopathy - but he did not discuss 
the current severity of any headaches or any other 
manifestations of the traumatic encephalopathy.  Therefore, 
the Board finds that no appeal relating to either of those 
issues is currently before the Board.  

Also, although the April 2007 statement of the case 
considered the Veteran's claim for service connection for a 
cardiac disability as a single issue, including a new claim 
concerning coronary artery disease, as well as the claim 
relating to valvular heart disease that had been previously 
denied, the Board will consider the two issues separately.  

The issue concerning service connection for a left arm 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A rating decision in January 1975 denied service 
connection for rheumatic heart disease; the Veteran was 
notified of that decision and did not file a notice of 
disagreement within one year of that notice.  

2.  Evidence added to the record since January 1975 
concerning service connection for rheumatic heart disease is 
merely cumulative of evidence that was previously of record 
and considered.  It does not raise a reasonable possibility 
of substantiating the claim.  

3.  The greater weight of the evidence shows that the 
Veteran's coronary artery disease was first manifest many 
years after his separation from service and is not otherwise 
related to service.   

4.  A rating decision in August 1956 denied service 
connection for a left arm and shoulder disorder.  The Veteran 
was notified of that decision and did not appeal that 
decision.  

5.  Evidence concerning a left arm and shoulder disorder that 
has been added to the record since August 1956 was not 
previously of record and relates to an unestablished fact 
necessary to substantiate the claim.  The evidence raises a 
reasonable possibility of substantiating the claim.  

6.  The medical evidence shows that the Veteran currently has 
PTSD and associated panic disorder that are due, at least in 
part, to the effects of the truck accident in service.  

7.  There is no medical evidence indicating that the Veteran 
currently has residuals of broken nose or a deviated septum.  

8.  There is no medical evidence indicating that the Veteran 
currently has a spinal disorder that is related to service.  

9.  There is no medical evidence indicating that the Veteran 
currently has loss of peripheral vision in the right eye.  

10.  There is no medical evidence indicating that the Veteran 
sustained fractured ribs during service or that he currently 
has any residuals of fractured ribs.  


CONCLUSIONS OF LAW

1.  Evidence received since the January 1975 rating decision, 
which denied the veteran's claim for service connection for 
rheumatic heart disease, is not new and material and the 
claim is not reopened; the January 1975 rating action is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.302, 20.1103 (2008).  

2.  The criteria are not met for service connection for a 
heart disorder, other than rheumatic heart disease.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

3.  Evidence received since the August 1956 rating decision, 
which denied the veteran's claim for service connection for a 
left arm and shoulder disorder, is new and material and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2008).  

4.  The criteria are met for service connection for PTSD and 
associated panic disorder.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).  

5.  The criteria are not met for service connection for a 
deviated septum, claimed as a broken nose and breathing 
problems.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

6.  The criteria are not met for service connection for a 
spinal disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).  


7.  The criteria are not met for service connection for loss 
of peripheral vision in the right eye.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).  

8.  The criteria are not met for service connection for 
residuals of fractured ribs.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disease or arthritis becomes manifest to a 
degree of 10 percent within 1 year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

The Veteran contends, essentially, that his various claimed 
disabilities all resulted from injuries he sustained during 
service when a truck he was driving overturned.  He also 
testified at a hearing at the RO in March 2007 that he had 
rheumatic fever during service.  

The Veteran has described the accident and injuries during 
service in detail, including at his hearing.  However, in 
large part, his injuries are not substantiated by the service 
treatment records.  The records reflect the Veteran's injury 
in truck accident in November 1952.  They show that he was 
brought in with multiple lacerations and abrasions of the 
face, and contusions of the left arm and shoulder.  The 
lacerations were noted to be just above and lateral to his 
right eye and at the right corner of his mouth.  X-rays were 
reportedly negative.  The lacerations were sutured.  He was 
treated for approximately three days, then returned to duty.  
The sutures were removed after three days, except for three 
at the right corner of his mouth.  The report of the 
Veteran's separation examination in July 1954 indicates that 
examination of the head, face, nose, mouth, eyes, spine, 
chest, and upper extremities was normal.  His vision was 
noted to be 20/20 bilaterally.  

At the time of a VA neuropsychiatric compensation examination 
in June 1956, the Veteran did not report any complaints 
regarding his nose, spine, eyes, ribs, or heart, and no 
pertinent abnormal clinical findings were noted.  

In October 1974, a private physician wrote that the Veteran 
had rheumatic heart disease and had undergone a mitral 
commissurotomy in 1964.  He stated that the natural history 
of the disease suggested that it probably was present during 
the Veteran's period of service.  

A rating decision in January 1975 denied service connection 
for rheumatic heart disease on the basis that the evidence 
did not show the presence of a heart disorder until 1964, 
approximately 10 years after the Veteran's separation from 
service.  The Veteran was notified of that decision and did 
not file a notice of disagreement within one year.  

In March 2003, a private physician wrote that the Veteran had 
coronary artery disease and valvular heart disease, and that 
he had undergone coronary artery bypass grafting and a mitral 
valve replacement.  


Although the RO specifically advised the Veteran as to the 
kinds of evidence that would help substantiate his claims, no 
other pertinent evidence has been received and the Veteran 
has not identified any additional relevant evidence that 
might be available.  

First, the Board observes that a rating decision in January 
1975 previously denied service connection for rheumatic heart 
disease.  Because the Veteran was notified of and did not 
appeal that decision, the decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

In order to reopen a previously and finally disallowed claim, 
the Board must first determine whether new and material 
evidence has been presented or secured.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

The Board finds that the March 2003 letter from a private 
physician does not constitute new and material evidence.  
Although it was not previously of record, it provides no 
additional evidence concerning the etiology or date of onset 
of the Veteran's rheumatic heart disease.  It merely reflects 
subsequent treatment for the disorder which was previously 
known to be present.  Accordingly, the Board finds that it 
does not raise a reasonable possibility of substantiating the 
claim.  Therefore, the Veteran's claim for service connection 
for rheumatic heart disease is not reopened.  

Further, although a private physician wrote in March 2003 
that the Veteran had coronary artery disease, as well as 
valvular heart disease, there is no other medical evidence 
that the Veteran had any type of heart disease during service 
or within one year after his separation from service.  The 
record indicates that the coronary artery disease was not 
present until decades after the Veteran's separation from 
service.  Nor is there any medical evidence that the 
Veteran's current coronary artery disease resulted from 
injuries he sustained in the motor vehicle accident in 
service.  Accordingly, the criteria are not met for service 
connection for a heart disorder other than rheumatic heart 
disease, on the basis of direct service incurrence or on the 
basis of presumed service incurrence.  

The Board also observes that an August 1956 rating decision 
denied service connection for a left arm and shoulder 
disorder on the basis that no disorder was found on the June 
1956 VA compensation examination, despite the Veteran's 
complaints.  He was notified of that decision, but did not 
appeal.  

Evidence added to the record since August 1956 includes a 
letter from a private physician dated in June 2005 that 
stated that, among other disorders, the Veteran had gouty 
arthritis, which caused him to have joint pain.  Construing 
that statement liberally, the Board finds that it relates to 
an unestablished fact concerning the Veteran's claim for 
service connection for a left arm and shoulder disorder, 
namely a current diagnosis of a relevant disorder.  
Accordingly, the Board finds that the evidence raises a 
reasonable possibility of substantiating the claim.  
Therefore, the Veteran's claim for service connection for a 
left arm and shoulder disorder is reopened.  

Nevertheless, the evidence is insufficient to make a final 
determination regarding the issue of service connection for a 
left arm and shoulder disorder.  A medical opinion is needed.  
That aspect of the issue is addressed in the remand section, 
below.  

Service connection for PTSD diagnosed after service requires 
medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

As noted above, the service treatment records clearly 
document the Veteran's injury in a truck accident.  In his VA 
Form 9, received in June 2007, the Veteran related receiving 
treatment by VA in the 1950's and 1960's for nightmares, 
although records of that treatment are apparently no longer 
available.  He also described current feelings of depression 
and aggravation resulting from his attempts to obtain 
additional compensation for his disabilities.  

A VA psychiatric compensation examination was conducted in 
November 2006.  The examiner discussed in detail the 
Veteran's reported history of the in-service truck accident, 
as well as other traumatic incidents described by him that 
reportedly occurred during service; the other incidents are 
not shown in the Veteran's service records and have not 
otherwise been verified.  The examiner found that the 
Veteran's overall level of traumatic exposure, with the 
accident and the experiences in Korea that he had related, 
was considered to be high.  He also discussed in some detail 
the Veteran's psychological manifestations through the years, 
as related, in part, by the Veteran's daughter.  The examiner 
also discussed his assessment of the Veteran's current mental 
status examination.  The examiner concluded that the Veteran 
met the criteria for diagnoses of PTSD and associated panic 
disorder, and he stated that, in his opinion, those disorders 
were the result of the Veteran's in-service stressors.  

The Board recognizes that the VA examiner attributed the 
Veteran's PTSD and panic disorder, in part, to traumatic 
incidents that have not been verified.  However, resolving 
all doubt in the Veteran's favor, the Board concludes that 
the examiner's inclusion of the well-documented truck 
accident among the precipitating stressors is sufficient to 
meet the criteria for service connection for the diagnosed 
psychiatric disorders.  See 38 U.S.C.A. § 5107(b).  

Therefore, service connection for PTSD and associated panic 
disorder is granted.  

Although the record clearly shows that the Veteran sustained 
facial lacerations as a result of the in-service accident 
(for which service connection has already been established), 
there is no evidence that he sustained a nasal fracture 
during service or that he developed a deviated septum or 
resultant breathing problems during service or as a result of 
the in-service accident.  

Moreover, there is no medical evidence that the Veteran 
currently has a deviated septum or other related disability 
due to service.  The Board would point out that service 
connection requires that the claimant have the claimed 
disorder.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see 
also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The 
Board acknowledges that the Veteran has reported, as he is 
competent to do, his observation of a continuity of 
symptomatology related to a deviated nasal septum since 
service.  However, such report must be weighed against the 
medical evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  In the absence of medical evidence of a 
current disorder, the criteria are not met for service 
connection for a deviated septum, claimed as a broken nose 
and breathing problems.  

Although the Veteran claims he sustained injury to his back 
and neck as a result of the accident during service, the 
service treatment records do not reflect any such spinal 
injury.  Moreover, there is no evidence in the post-service 
treatment records that he currently has any spinal disorder.  
Again, the Board acknowledges that the Veteran has reported, 
as he is competent to do, his observation of a continuity of 
symptomatology related to spinal problems since service.  
However, such report must be weighed against the medical 
evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. 
Cir. 2006).  Therefore, because the medical evidence does not 
show that the Veteran currently has a spinal disorder, 
service connection must be denied.  

The Board observes that the service treatment records do 
reflect that the Veteran sustained lacerations around his 
right eye.  However, the service records do not document any 
decreased vision, central or peripheral.  Further, there is 
no medical evidence that the Veteran has ever been shown to 
have loss of peripheral vision or any other visual problem.  
In fact, an April 2005 VA examiner specifically noted that 
evaluation of the Veteran's visual fields was intact on 
confrontation.  

The Board acknowledges that the Veteran has reported, as he 
is competent to do, his observation of a continuity of 
symptomatology related to loss of peripheral vision since 
service.  However, such report must be weighed against the 
medical evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  Therefore, in the absence of medical 
evidence that the Veteran currently has loss of peripheral 
vision in the right eye, service connection must be denied.  

The Board also notes that the service treatment records do 
not indicate that the Veteran sustained any fractured ribs as 
a result of the in-service truck accident.  Moreover, none of 
the post-service treatment records or examination records 
reflects any complaints or clinical or x-ray findings 
indicative of residuals of rib fractures.  Once again, the 
Board acknowledges that the Veteran has reported, as he is 
competent to do, his observation of a continuity of 
symptomatology related to fractured ribs since service.  
However, such report must be weighed against the medical 
evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. 
Cir. 2006).  Therefore, in the absence of evidence that the 
Veteran currently has the claimed disability, the criteria 
for service connection for residuals of rib fractures are not 
met.  

In considering each of the Veteran's claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each of the appellant's claims, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of May 2005 and April 2007 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letter 
informed the appellant of what evidence was required to 
substantiate his claims, and of his and VA's respective 
duties for obtaining evidence.  

The required notice was provided before the adverse decisions 
in August 2005 and August 2007.  Although the appellant has 
the right to content-complying notice and proper subsequent 
VA process, he has received that notice.  Moreover, the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, including at a hearing.  Also, in March 2006, 
the RO notified the Veteran of the information and evidence 
necessary to establish the downstream elements of a rating 
and the effective date for a rating, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity, including at a hearing, to 
participate effectively in the processing of his claims and 
appeal.  For these reasons, it is not prejudicial to the 
appellant for the Board to decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
Veteran has been afforded a VA compensation examination, and 
VA treatment records covering the entire period of the appeal 
have been received.  The Veteran has not identified any 
additional available evidence that should be obtained.  No 
further development action is necessary.  


ORDER

New and material evidence not having been presented, the 
claim for service connection for rheumatic heart disease is 
not reopened.  

Service connection for a heart disorder, other than rheumatic 
heart disease, is denied.  

New and material evidence having been presented, the claim 
for service connection for a left arm and shoulder disorder 
is reopened.  

Service connection for a chronic acquired psychiatric 
disability, diagnosed as PTSD and associated panic disorder, 
is granted.  

Service connection for a deviated septum, claimed as a broken 
nose and breathing problems, is denied.  

Service connection for a disorder of the spine is denied.  

Service connection for loss of peripheral vision in the right 
eye is denied.  

Service connection for residuals of fractured ribs is denied.  


REMAND

The record shows that the Veteran sustained contusions of the 
left arm and shoulder in a truck accident during service.  
Further, a private physician in May 1956 recorded the 
Veteran's complaint of weakness in the left upper extremity 
when he was tired, although the physical examination at that 
time was normal.  Inasmuch as the Veteran has reported that 
he currently has problems with his left arm that have 
persisted since the documented truck accident, the Board 
finds that VA's duty to assist requires that he be scheduled 
for an examination to obtain a medical opinion as to the 
probability that any current left arm or shoulder disorder is 
related to the findings noted in service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
examination of his left arm and shoulder.  
The claims file must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner's report 
should set forth in detail all current 
symptoms, pertinent clinical findings, 
and diagnoses.  Ask the examiner to 
provide an opinion as to the likelihood 
(i.e., 50 percent probability or greater) 
that any current left arm or shoulder 
disorder is related to the findings noted 
in service.  All opinions should be 
supported by adequate rationale.  

2.  Then, readjudicate the Veteran's 
claim for service connection for a left 
arm disorder.  If the claim is not 
granted to his satisfaction, furnish the 
Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


